Case: 17-12671    Date Filed: 05/14/2018   Page: 1 of 3


                                                          [DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                      FOR THE ELEVENTH CIRCUIT
                        ________________________

                         Nos. 17-12671, 17-13409
                          Non-Argument Calendar
                        ________________________

                    D.C. Docket No. 1:16-cr-20195-UU-1



UNITED STATES OF AMERICA,

                                                                 Plaintiff-Appellee,

                                   versus

JHIRMACK WILES,

                                                           Defendant-Appellant.

                        ________________________

                 Appeals from the United States District Court
                     for the Southern District of Florida
                        ________________________

                               (May 14, 2018)

Before TJOFLAT, ROSENBAUM, and NEWSOM, Circuit Judges.

PER CURIAM:

     We vacate our prior opinion in these consolidated appeals, issued April 30,

2018, and replace it with the following opinion. Jhirmack Wiles appeals his
                Case: 17-12671       Date Filed: 05/14/2018       Page: 2 of 3


convictions after pleading guilty to two counts of brandishing a firearm in

furtherance of a crime of violence, in violation of 18 U.S.C. § 924(c)(1)(A)(ii).

The sole substantive issue he raises on appeal is whether Hobbs Act robbery, 18

U.S.C. § 1951(a), is a “crime of violence” for purposes of § 924(c).1                     Wiles

maintains that it is not because it does not meet the definition of a crime of

violence under the use-of-force clause in § 924(c)(3)(A), and because the risk-of-

force or residual clause in § 924(c)(3)(B) is unconstitutionally vague, in light of

Johnson v. United States, 135 S. Ct. 2551 (2015). We affirm.

       Section 924(c)(1)(A) provides for a separate consecutive sentence if any

person uses or carries a firearm during and in relation to a crime of violence, or

possesses a firearm in furtherance of such a crime. 18 U.S.C. § 924(c)(1)(A). For

purposes of § 924(c), a “crime of violence” is defined as a felony offense that

       (A)    has as an element the use, attempted use, or threatened use of
              physical force against the person or property of another, or

       (B)    that by its nature, involves a substantial risk that physical force
              against the person or property of another may be used in the
              course of committing the offense.

Id. § 924(c)(3). Section 924(c)(3)(A) is commonly referred to as the use-of-force

clause, while § 924(c)(3)(B) is commonly referred to as the risk-of-force or

residual clause. United States v. St. Hubert, 883 F.3d 1319, 1327 (11th Cir. 2018).

       1
         Wiles also argues that the sentence-appeal waiver in his plea agreement does not bar his
appeal, but the government does not seek to enforce the waiver or otherwise contest our authority
to decide the issue raised.
                                               2
              Case: 17-12671    Date Filed: 05/14/2018   Page: 3 of 3


      Wiles’s argument that Hobbs Act robbery does not require the use,

attempted use, or threatened use of physical force is foreclosed by binding

precedent. See United States v. Brown, 342 F.3d 1245, 1246 (11th Cir. 2003) (we

are bound by our prior panel decisions unless and until they are overruled by the

Supreme Court or this Court en banc). In St. Hubert, after Wiles filed his brief to

this Court, we made clear that Hobbs Act robbery constitutes a crime of violence

under § 924(c)(3)(A)’s use-of-force clause. St. Hubert, 883 F.3d at 1328–29. We

said that we were bound by our decision in In re Saint Fleur, which held that

Hobbs Act robbery “require[s] the use, attempted use, or threatened use of physical

force against the person or property of another.” 824 F.3d 1319, 1341 (11th Cir.

2016) (quotation marks omitted); see St. Hubert 883 F.3d at 1328.

      Because Wiles’s conviction for Hobbs Act robbery qualifies as a crime of

violence under § 924(c)(3)(A)’s use-of-force clause, we need not consider whether

Hobbs Act robbery also qualifies as a crime of violence under § 924(c)(3)(B)’s

clause. Even assuming that Johnson invalidated § 924(c)(3)(B)’s residual clause

as unconstitutionally vague, § 924(c)(3)(A) provides an “independent and

alternative ground” for affirming Wiles’s § 924(c) convictions. See St. Hubert,

883 F.3d at 1328. We therefore affirm.

      AFFIRMED.




                                         3